department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br2 gl-705554-00 uilc memorandum for albert b kerkhove associate area_counsel sb_se from kathryn a zuba chief branch collection bankruptcy summonses subject co-obligor agreements in trust fund recovery penalty cases this refers to your transmittal dated date forwarding for post-review a memorandum dated date from your office to the offer_in_compromise manager in your division this document is not to be cited as precedent issue whether a co-obligor agreement is required in accepting an offer_in_compromise of a_trust fund recovery penalty from a responsible_officer when another responsible_officer also has been assessed a_trust fund recovery penalty conclusion a co-obligor agreement is not required in accepting an offer_in_compromise of a_trust fund recovery penalty from a responsible_officer when another responsible_officer also has been assessed a_trust fund recovery penalty facts the facts as presented indicate that taxpayers a and b exercised complete control_over the finances of corporation c because of the actions of taxpayers a and b corporation c failed to pay employment_tax liabilities the internal_revenue_service separately assessed trust fund recovery penalties against taxpayers a and b pursuant to sec_6672 taxpayer a filed an offer_in_compromise as to the trust fund recovery penalty neither taxpayer b nor corporation c filed offers the offer_in_compromise manager requested your advice with regard to whether the service needs to secure a co-obligor agreement as discussed in irm from taxpayer b as a result of taxpayer a’s offer_in_compromise discussion irm provides that in the case of a joint assessment a co-obligor agreement should be secured from the maker of the offer in order to preserve the ability to collect from the other parties to the joint assessment your advisory memorandum to the offer_in_compromise manager correctly concluded that a co-obligor agreement is not necessary in this case since there has been no joint assessment taxpayers a and b are each liable in his her own capacity as responsible officers of corporation c see 362_f2d_629 8th cir acceptance of an offer_in_compromise from taxpayer a would have no effect on the service’s ability to collect from taxpayer b if you have any further questions please contact the attorney assigned to this case at
